Hatch, J.
(concurring):
I concur in the result reached by Mr. Justice McLaughlin in this case. . It does not, however, appear to me that the averments *159of the petition are sufficient to show that the assessment upon the petitioner’s property is higher than the fair market value of the same. Indeed, nothing is said in the petition from which such fact could be inferred, and in the application which was made by the relator to the commissioners of taxes and assessments for the reduction of the assessment its statement upon this subject was in the following language: “ It finds that the same has been assessed on the assessment roll of 1899 at a valuation of $2,500,000, whereas the same should not have been, in its judgment, valued at more than $1,500,000 in order to be in proportion to the assessed value of adjacent property and in accordance with the marketable value thereof.” It is clear that this statement falls far short of showing that the assessment is in fact higher than the fair market value of
the property; and a similar averment was condemned as insufficient in People ex rel. Sutphen v. Feitner (45 App. Div. 542). People ex rel. Bronx Gas Co. v. Feitner (43 id. 198) is not an authority in favor of the relator upon this subject, for therein it was made to appear that the property, the subject of the assessment, was assessed for a larger sum than its fair market value. There is no basis, therefore, upon which the relator can found any claim to relief in this respect.
We come, therefore, to a consideration of whether the claim, as made before the commissioners and averred in the petition, is sufficient to show inequality in the assessment. By virtue of the provisions of section 250 of the Tax Law of 1896 (Chap. 908), the petition is required to state, if the assessment was claimed to be erroneous by reason of overvaluation or inequality, the extent of such overvaluation, and that it was made at a higher proportionate valúa-. tian than the assessment of other property on the same roll by the same officers, specifying the instances in which such inequality exists, the extent thereof, and stating how the relator will be injured thereby. The provisions of section 250 of the Tax Law {supra) are a re-enactment of the provisions of the Laws of 1880 (Chap. 269, § 1), which was repealed by it, and the provisions of the Greater New York charter (Laws 1897, chap. 378, § 906) are substantially the same, the latter, however, requiring the petitioner to specify the instances in which inequality exists, and the extent thereof, in addition to the matters required to be stated by the general law.
*160In People ex rel. Warren v. Carter (109 N. Y. 576) the act of 1880 became in this respect the subject of discussion and it was there said: “ The mere fact that the claimant can show that his land is assessed proportionately higher than a certain other piece on the same roll does not alone show that he is aggrieved, or that he will, be compelled to pay more than his just share of the aggregate tax. * * * We think it may be safely said that the petitioner must show a state of facts from which a presumption justly arises that the inequality of which he complains will subject him to the payment of more than his just proportion of the aggregate tax, and that this presumption is not raised by proof that in a particular instance property is assessed at a proportionately lower valuation than his own. 27or does it, we think, make any difference that the assessments compared were of contiguous property. The object of the statute was to afford a remedy to a party injured by unequal valuations, not to enable him, on mere proof of a mistake or mis judgment of the assessors, as to the relative valuation of his property and that of another, to have his assessment reduced, although his own property was not overvalued, and it does not appear, taking into view the aggregate assessment and valuation of the taxable property on the roll, that he will be compelled to pay more than his just share of the tax.”
Under this authority, it seems clear to my mind that a mere averment of difference in percentage or proportion which the increase of valuation of this property bears to the proportionate increase of all the other real property assessed upon the same roll in the city, does not furnish any proof whatever of inequality of assessment, nor does it furnish any proof whether the percentage is higher or lower as compared with the whole, either of overvaluation or inequality in assessment, because from this fact alone it is not made to appear that the relator will be compelled to pay more than his just share of the tax. The fact that in the present case the percentage is shown to be higher than the average of all the other taxable property in the city, in the absence of all other averments showing injury, falls short of a showing that the assessment is too high for any of the reasons specified in the statute; on the contrary, it is entirely consistent with the fact that it was assessed too low, for when compared with all the other property it might appear that by reason of situation it enjoyed greater advantages, and, therefore, was of much higher relative value. Such *161is the fact in many instances with respect to particular pieces of property, as compared with the whole. Here percentages of increase, therefore, over the aggregate of all the property assessed, in the absence of other averments, would not establish inequality of assessment or overvaluation. In addition to this, it probably always happens that upon every assessment roll some pieces of property are assessed at a higher rate than others, and yet such fact furnishes no reason for the reduction of the particular assessment. It must always appear that the rate of assessment is proportionately higher when measured by relative conditions (People ex rel. Allen v. Badgley, 138 N. Y. 314); otherwise, it is not made to appear that the relator is aggrieved by the particular assessment. This was the rule under the act of 1880. The language of the act of 1896 requires more particular specification than did the act of 1880. It was decided in People ex rel. Erie R. R. Co. v. Webster (49 App. Div. 556) that where the claim was made that the assessment was out of proportion to all the other property of the town assessed upon the same roll, it was not necessary to specify particular instances ; but it is clear that a mere allegation of difference in percentage, unaccompanied by other averments from which the disproportion may appear as matter of fact, would not be sufficient for reasons to which we have already adverted. It was further held in the case last cited that where reliance was had upon the averment that the assessment is relatively higher than upon other particular pieces of property similarly situated, specification of the pieces with the description is required.
While the averment of disproportion in percentage is not sufficient in the present case, yet it is proper in connection with the other averments of the petition, and I think that, reading the whole petition, enough appears to justify the issuance of the writ in this case. In the 7th paragraph of the claim filed by the relator it is averred that “ in addition to the instances specified in the annexed schedule ‘ A,’ your applicant specifies • the following particular instances (among others) covering large pieces of property and buildings of kindred size, character, value or location to your applicant’s said real estate, the assessments to which for this year are of a much lower proportionate valuation than the assessment of your applicant’s said *162real estate* and the percentage of increase in the assessed value of which is less than the percentage of increase in the assessed value of jour applicant’s said real estate.” This is followed by the specification of numerous particular instances of property in which the percentage of increase in assessed value is very much less than the increase of the relator’s property; all of which are in addition to the specifications of schedule “ A ” thereto attached. While the specifications of instances of inequality are not so full and satisfactory as they might, and perhaps ought to be, in that the applicant failed to allege the market value either of his own or the other properties referred' to, so that the ratio of the assessments to market values qannot be ascertained from it, yet I think enough appears from it s'o that it may be justly said that a presumption arises that the inequality of which the relator complains will subject it to the payment of more than its just proportion of the aggregate tax. Particularly in view of the averments of the 9th paragraph of the application, that “ as to all such real estate (and especially as to all the instances in this application and in the annexed Schedule A referred to) there has been no decrease in the marketable values thereof since and prior to the assessments of 1898and that “ none of the said several assessments thereof in 1898 were, proportionately to the value thereof, lower than the assessment of your applicant’s said real estate for that year.” Ho other inference can well be drawn from the whole statement than that, if true, the relator will be subjected to the payment of more than its just proportion of the aggregate tax by reason of the alleged inequality.
I, therefore, think that the order should be affirmed,, with ten dollars costs and disbursements.